FILED
                           NOT FOR PUBLICATION
                                                                               JUL 27 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHELBY KITTRIDGE,                                No.   21-16178

              Plaintiff-Appellant,               D.C. No. 2:19-cv-00366-SMB

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                             Submitted June 16, 2022**
                              San Francisco, California

Before: BYBEE, CALLAHAN, and COLLINS, Circuit Judges.

      Shelby Kittridge appeals the decision of the Commissioner of the Social

Security Administration denying her application for disability insurance benefits

for a period beginning on March 28, 2015. The Administrative Law Judge (ALJ)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
found that Kittridge was not disabled during the relevant period, and the district

court affirmed. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Kittridge argues that the ALJ erred in rejecting her subjective testimony.

“We review the district court’s order affirming the ALJ’s denial of social security

benefits de novo, and will disturb the denial of benefits only if the decision

contains legal error or is not supported by substantial evidence.” Ford v. Saul, 950

F.3d 1141, 1153–54 (9th Cir. 2020) (quotations omitted) (quoting Tommasetti v.

Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)). In rejecting a claimant’s testimony

about the severity of her pain or symptoms, the ALJ is required “to specify which

testimony she finds not credible, and then provide clear and convincing reasons,

supported by evidence in the record, to support that credibility determination.”

Brown-Hunter v. Colvin, 806 F.3d 487, 489 (9th Cir. 2015).

      In this case, the ALJ provided clear and convincing reasons for rejecting

Kittridge’s subjective testimony, and those reasons are supported by substantial

evidence. First, the ALJ noted that Kittridge was “at least partially motivated by

issues other than her impairments to quit work” because she told the consulting

psychologist that she resigned her previous position “to assist her husband with

childcare and increased pain required with her position (sitting).” Second, the ALJ

found that Kittridge’s allegations of debilitating symptoms were inconsistent with


                                           2
her admitted activities of daily life, including caring for her children. Substantial

evidence supports the ALJ’s conclusion because Kittridge reported that she

prepares meals, cares for her son, transports her daughters to school, completes

household chores, and cares for numerous animals. See Ahearn v. Saul, 988 F.3d

1111, 1117 (9th Cir. 2021) (affirming an ALJ’s rejection of subjective testimony

because the petitioner could play games and watch television for sustained periods,

perform personal care, prepare meals, and perform household chores). Third, the

ALJ found that Kittridge’s testimony was inconsistent with medical evidence.

“While subjective pain testimony cannot be rejected on the sole ground that it is

not fully corroborated by objective medical evidence, the medical evidence is still

a relevant factor in determining the severity of the claimant’s pain and its disabling

effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Substantial

evidence supports the ALJ’s conclusion because Kittridge’s treatment records do

not show that she requires frequent bathroom breaks or that she experiences

prolonged monthly flare-ups of Crohn’s disease. Further, her treatment records

show that her fistula was lessening, her back surgery resolved her paresthesias, and

she continued to have normal strength in her bilateral lower extremities. At best,

Kittridge’s argument is that there is more than one rational interpretation of the




                                           3
medical evidence, but in such cases we defer to the ALJ’s interpretation of the

evidence. See Terry v. Saul, 998 F.3d 1010, 1013 (9th Cir. 2021).

      AFFIRMED.




                                         4